UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-07702_ ­­ Value Line Asset Allocation Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: March 31, 2011 Date of reporting period: September 30, 2010 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 9/30/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC 220 East 42nd Street New York, NY 10017-5891 S E M I - A N N U A L R E P O R T S e p t e m b e r 3 0 , 2 0 1 0 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Value Line Asset Allocation Fund, Inc. Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00075243 Value Line Asset Allocation Fund, Inc. To Our Value Line Asset To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended September 30, 2010. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Asset Allocation Fund earned a total return of 3.45% for the six-month period. That compared to a negative total return of -1.42% for the Standard & Poor’s 500 Index(1) in the same period, and a total return of 7.52% for the Barclays Government/Credit Bond Index(2). Your Fund benefited in particular from its positioning in the technology services sector, holding computer software stocks such as Salesforce.com while avoiding Microsoft. Also a plus was the Fund’s continued underweighting in the finance sector, avoiding bank issues such as Bank of America and Wells Fargo. Since the Fund’s inception 17 years ago, it has achieved an average annual total return of 9.15%, through September 30, 2010. It’s noteworthy that this has been accomplished even while holding a significant portion of assets in bonds and cash, thus limiting the risk exposure of our shareholders. Morningstar(3), the mutual fund advisory service, gives the Fund an overall rank of four stars as of September 30, based on its Return rating of Above Average and its Risk rating of Low compared to category peers. Stephen Grant has been lead manager of the Fund since inception. Key to the Fund’s long-term success is our disciplined investment strategy. We invest only in stocks showing strong earnings momentum and stock price momentum, relative to other stocks. When that momentum lags, we are quick to sell, replacing the issue with one showing superior momentum. This is truly a portfolio of growth stocks, representing companies that have demonstrated an ability to increase their earnings and stock price steadily over time. The resulting high quality of the portfolio’s holdings is one more way that we limit the risk exposure of our shareholders. Yet another way we reduce risk is through wide diversification. The Fund currently holds about 130 stocks across many different industries. We typically invest about 1/4 of 1% of assets in any new holding. A wide variety of company sizes is represented in the portfolio, too. Large-capitalization stocks make up about 40% of the stock investments; mid-cap, 50%; and small-cap, 10%. As for bondholdings, the Fund’s mandate is to invest only in higher-quality issues. The portfolio currently holds a variety of Treasury, agency and corporate bonds, primarily of short to intermediate maturities. As of September 30, 2010, the Fund’s allocation was about 68% in stocks, 20% in bonds, and 12% in cash equivalents. Asset allocation of the Fund is primarily determined by Value Line’s proprietary stock market and bond market models, which monitor a variety of economic and financial variables. Thank you for your continued confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager October 29, 2010 The S&P 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, so it is not possible to directlyinvest in this Index. The Barclays Government/Credit Bond Index consists of government, investment-grade and mortgage-backed bonds and is representative of the broad bond market. This is an unmanaged index and does not reflect charges, expenses or taxes, so it is not possible to directly invest in this Index. For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating™ based on a Morningstar Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance (including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. (Each share class is counted as a fraction of one fund within this scale and rated separately, which may cause slight variations in the distribution percentages.) The Overall Morningstar Rating for a fund is derived from a weighted-average of the performance figures associated with its 3-, 5- and 10-year (if applicable) Morningstar Rating metrics. Morningstar rated the Value Line Asset Allocation Fund among 156, 156, 123 and 38 Aggressive Allocation funds and received 4 stars for the overall rating and the 3-, 5-, and 10-year periods (as applicable) ending9/30/2010, respectively. Past performance is no guarantee of future results. 2 Value Line Asset Allocation Fund, Inc. Allocation Fund Shareholders Economic Observations (unaudited) The business expansion’s underpinnings are stabilizing as we proceed through the latter weeks of 2010, with the U.S. gross domestic product, which increased by 2.0% in the third quarter, likely to advance by a somewhat more impressive, but still rather restrained, 2.5% in the current period. On balance, we expect the modest economic up cycle to remain in place in the coming year, with the odds of a double-dip recession having receded somewhat recently. Here is a look at where we stand: Economic Growth: We expect such growth to increase at about 2.5% in the final quarter of 2010, and then remain on that modest plateau in 2011. For now, we expect lackluster job creation trends and a listless housing market to be generally countered by improving manufacturing and non-manufacturing activity and selective gains at the retail counter. This combination should help keep the nation’s economy moving forward, if unevenly, in 2011 and through the middle years of this decade. Inflation: Pricing pressures are negligible, overall. True, quotations for oil, gold, silver, and a range of industrial commodities have been on the rise in recent months, but wage inflation is low and doesn’t figure to increase in the absence of a much lower jobless rate. We expect relatively tame inflation to persist for another year or twoat least. Meanwhile, we think the threat of deflation, or falling prices, will remain for some time, but here, as is the case with a possible double-dip recession, we sense that the odds of such an unwanted development are declining. Interest Rates: The Federal Reserve probably will keep short-term interest rates at current historically low levels until 2012. The central bank, which is worried both about achieving sustainable economic growth and stable pricing, recently has put into place a stepped-up monetary stimulus program in which it will buy greater amounts of Treasury issues in an attempt to drive up prices and drive down yields. The rationale is to lower debt levels to a point where it becomes attractive for consumers to boost their borrowingsand thus increase their spending. It is a risky and untried undertaking. Corporate Profits: Earnings rose strongly over the first three quarters of 2010, boosted by better cost management and selective revenue growth. However, such gains may now moderate going forward, unless our current economic growth assumptions prove conservative. 3 Value Line Asset Allocation Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2010 through September 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 4/1/10 Ending account value 9/30/10 Expenses paid during period 4/1/10 thru 9/30/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.22% multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 1.34% gross of nonrecurring legal fee reimbursement. 4 Value Line Asset Allocation Fund, Inc. Portfolio Highlights at September 30, 2010 (unaudited) Ten Largest Holdings Shares/Principal Percentage of Issue Amount Value Net Assets Verizon Communications, Inc., 8.75%, 11/01/18 $ $ % Express Scripts, Inc. $ % Pfizer, Inc., 5.35%, 03/15/15 $ $ % Federal National Mortgage Association, 5.00%, 11/01/34 $ $ % BellSouth Corp., 5.20%, 09/15/14 $ $ % EI du Pont de Nemours & Co., 3.25%, 01/15/15 $ $ % Federal Home Loan Banks, 1.38%, 05/16/11 $ $ % U.S. Treasury Notes, 1.13%, 06/30/11 $ $ % Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 $ $ % Federal Home Loan Mortgage Corp., 4.50%, 06/15/23 $ $ % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 5 Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) September 30, 2010 Shares Value COMMON STOCKS (68.0%) CONSUMER DISCRETIONARY (11.1%) Aeropostale, Inc. * $ AutoZone, Inc. * BorgWarner, Inc. * Buckle, Inc. (The) Chipotle Mexican Grill, Inc. Class A * Coinstar, Inc. * Deckers Outdoor Corp. * Gildan Activewear, Inc. * Guess?, Inc. hhgregg, Inc. * Jo-Ann Stores, Inc. * Johnson Controls, Inc. LKQ Corp. * Monro Muffler Brake, Inc. O’Reilly Automotive, Inc. * Phillips-Van Heusen Corp. Priceline.com, Inc. * Shaw Communications, Inc. Class B Strayer Education, Inc. Tim Hortons, Inc. TJX Companies, Inc. (The) Tractor Supply Co. TRW Automotive Holdings Corp. * Ulta Salon, Cosmetics & Fragrance, Inc. * Warnaco Group, Inc. (The) * Yum! Brands, Inc. CONSUMER STAPLES (3.4%) British American Tobacco PLC ADR Church & Dwight Co., Inc. Corn Products International, Inc. Cosan Ltd. Class A Energizer Holdings, Inc. * Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * Shares Value Hormel Foods Corp. $ TreeHouse Foods, Inc. * Whole Foods Market, Inc. * ENERGY (2.1%) Concho Resources, Inc. * FMC Technologies, Inc. * SM Energy Co. Southwestern Energy Co. * World Fuel Services Corp. FINANCIALS (6.1%) Affiliated Managers Group, Inc. * AFLAC, Inc. Arch Capital Group Ltd. * Bank of Nova Scotia BlackRock, Inc. DuPont Fabros Technology, Inc. Eaton Vance Corp. Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) MSCI, Inc. Class A * Portfolio Recovery Associates, Inc. * Saul Centers, Inc. T. Rowe Price Group, Inc. HEALTH CARE (11.3%) Acorda Therapeutics, Inc. * Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Reference Laboratories, Inc. * Cerner Corp. * Edwards Lifesciences Corp. * Emergency Medical Services Corp. Class A * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * See Notes to Financial Statements. 6 Value Line Asset Allocation Fund, Inc. September 30, 2010 Shares Value Hospira, Inc. * $ IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * MAKO Surgical Corp. * MWI Veterinary Supply, Inc. * Neogen Corp. * Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc. * SXC Health Solutions Corp. * Teva Pharmaceutical Industries Ltd. ADR Volcano Corp. * Warner Chilcott PLC Class A West Pharmaceutical Services, Inc. INDUSTRIALS (14.4%) Acuity Brands, Inc. AMETEK, Inc. Bucyrus International, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. CLARCOR, Inc. Copart, Inc. * Danaher Corp. DigitalGlobe, Inc. * Donaldson Co., Inc. EnerSys * Esterline Technologies Corp. * Flowserve Corp. Hunt (J.B.) Transport Services, Inc. ITT Corp. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Polypore International, Inc. * Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Shares Value Stericycle, Inc. * $ Toro Co. (The) TransDigm Group, Inc. United Technologies Corp. URS Corp. * W.W. Grainger, Inc. Waste Connections, Inc. * Woodward Governor Co. INFORMATION TECHNOLOGY (11.0%) Accenture PLC Class A Acme Packet, Inc. * Amphenol Corp. Class A ANSYS, Inc. * Apple, Inc. * Aruba Networks, Inc. * Atheros Communications, Inc. * Cavium Networks, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Coherent, Inc. * Concur Technologies, Inc. * DG Fastchannel, Inc. * Dolby Laboratories, Inc. Class A * Equinix, Inc. * iGate Corp. Informatica Corp. * Isilon Systems, Inc. * MercadoLibre, Inc. * Rovi Corp. * Rubicon Technology, Inc.* Salesforce.com, Inc. * Solera Holdings, Inc. SuccessFactors, Inc. * Teradata Corp. * TIBCO Software, Inc. * VeriFone Holdings, Inc. * VistaPrint NV * VMware, Inc. Class A * WebMD Health Corp. * See Notes to Financial Statements. 7 Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) Shares Value MATERIALS (6.4%) Air Products & Chemicals, Inc. $ AptarGroup, Inc. Balchem Corp. Celanese Corp. Series A Crown Holdings, Inc. * Hawkins, Inc. Lubrizol Corp. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Schweitzer-Mauduit International, Inc. Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Valspar Corp. (The) TELECOMMUNICATION SERVICES (1.2%) SBA Communications Corp. Class A * Telefonica S.A. ADR UTILITIES (1.0%) ITC Holdings Corp. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $27,496,136) (68.0%) Principal Amount Value U.S. GOVERNMENT AGENCY OBLIGATIONS (9.0%) $ Federal Home Loan Banks, 1.38%, 5/16/11 $ Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal Home Loan Mortgage Corp., Gold PC Pool# J03316, 5.00%, 9/1/21 Federal National Mortgage Association, 5.00%, 11/1/34 Government National Mortgage Association, 5.50%, 1/15/36 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $4,932,806) (9.0%) CORPORATE BONDS & NOTES (8.2%) BASIC MATERIALS (1.9%) EI du Pont de Nemours & Co., 3.25%, 1/15/15 COMMUNICATIONS (4.3%) BellSouth Corp., 5.20%, 9/15/14 Verizon Communications, Inc., 8.75%, 11/1/18 CONSUMER, NON-CYCLICAL (2.0%) Pfizer, Inc., 5.35%, 3/15/15 TOTAL CORPORATE BONDS & NOTES (Cost $4,015,443) (8.2%) U.S. TREASURY OBLIGATIONS (1.8%) U.S. TREASURY NOTES & BONDS (1.8%) U.S. Treasury Notes, 1.13%, 6/30/11 See Notes to Financial Statements. 8 Value Line Asset Allocation Fund, Inc. September 30, 2010 Principal Amount Value TOTAL U.S. TREASURY OBLIGATIONS (Cost $1,000,846) (1.8%) $ TOTAL INVESTMENT SECURITIES (87.0%) (Cost $37,445,231) SHORT-TERM INVESTMENTS (12.6%) REPURCHASE AGREEMENTS (12.6%) $ With Morgan Stanley, 0.18%, dated 09/30/10, due 10/01/10, delivery value $7,200,036 (collateralized by $7,200,000 U.S. Treasury Notes 1.3750%, due 05/15/13, with a value of $7,389,000) TOTAL SHORT-TERM INVESTMENTS (Cost $7,200,000) (12.6%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.4%) $ NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($57,179,243 ÷ 3,078,432 shares outstanding) $ * Non-income producing. ADR American Depositary Receipt. See Notes to Financial Statements. 9 Value Line Asset Allocation Fund, Inc. Statement of Assets and Liabilities at September 30, 2010 (unaudited) Assets: Investment securities, at value (Cost - $37,445,231) $ Repurchase agreement (Cost - $7,200,000) Cash Interest and dividends receivable Receivable from adviser Prepaid expenses Receivable for capital shares sold Total Assets. Liabilities: Payable for securities purchased 2 Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.001 par value (authorized 300,000,000, outstanding 3,078,432 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($57,179,243 ÷ 3,078,432 shares outstanding) $ Statement of Operations for the Six Months Ended September 30, 2010 (unaudited) Investment Income: Interest $ Dividends (net of foreign withholding tax of $4,416) Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Custodian fees Printing and postage Registration and filing fees Transfer agent fees Directors’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in NetUnrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 10 Value Line Asset Allocation Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended September 30, 2010 (unaudited) and for the Year Ended March 31, 2010 Six Months Ended September 30, 2010 Year Ended (unaudited) March 31, 2010 Operations: Net investment income $ $ Net realized gain/(loss) on investments and foreign currency ) Change in net unrealized appreciation/(depreciation) ) Net increase in net assets from operations Distributions to Shareholders: Net investment income — ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders — Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income, at end of period $ $ See Notes to Financial Statements. 11 Value Line Asset Allocation Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Asset Allocation Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company which seeks to achieve a high total investment return consistent with reasonable risk by investing primarily in a broad range of common stocks, bonds and money market instruments. The Fund will attempt to achieve its objective by following an asset allocation strategy, based on data derived from computer models for the stock and bond markets, that shifts the assets of the Fund among equity, debt and money market securities as the models indicate and its investment adviser, EULAV Asset Management, LLC (the “Adviser”), deems appropriate. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ●
